Citation Nr: 0003005	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  97-27 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
bilateral hearing loss.  

2.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
hypertension.  

3.  Entitlement to service connection for peripheral 
neuropathy or other disability manifested by loss of 
sensation and impairment of touch secondary to exposure to 
herbicides.  

4.  Entitlement to service connection for skin rash, skin 
eruptions and/or tumor secondary to exposure to herbicides.  

5.  Entitlement to service connection for refractive error, 
bronchitis, cold intolerance, irritable bowel syndrome, 
rectal bleeding and aching muscles due to exposure to 
herbicides  

6.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from May 1967 to May 1969.  

The current appeal originated with a rating decision dated in 
June 1997 in which the Regional Office (RO) denied service 
connection for various disorders.  The RO also denied an 
increased evaluation for post-traumatic stress disorder.  A 
hearing was held at the RO in October 1999 before the 
undersigned, a member of the Board of Veterans' Appeals 
(Board).  At that hearing, the veteran withdrew some of the 
claims pending on appeal at that time, and those claims are 
discussed below in detail.  The veteran and his 
representative also indicated, at the hearing, that the 
veteran only wished to pursue the appeal of the issues of 
whether new and material evidence has been received to reopen 
the claims for entitlement to service connection for 
hypertension and bilateral hearing loss, entitlement to 
service connection for peripheral neuropathy or other 
disability manifested by loss of sensation and impairment of 
touch secondary to exposure to herbicides, entitlement to 
service connection for skin rash, skin eruptions and/or tumor 
secondary to exposure to herbicides and entitlement to an 
increased evaluation for post-traumatic stress disorder.  
Therefore, the Board finds that the issues currently on 
appeal are those listed on the first page of this decision. 

Additionally, the RO should ask the veteran to clarify 
whether he wishes to pursue a claim for entitlement to 
service connection for a skin disorder or any other disorder 
as secondary to his service-connected post-traumatic stress 
disorder.  


FINDINGS OF FACT

1.  The transcript of the October 1999 Board hearing shows 
that, prior to the promulgation of a decision on appeal, the 
veteran indicated that he wished to withdraw his appeal of 
the issues of entitlement to service connection for 
refractive error, bronchitis, cold intolerance, irritable 
bowel syndrome, rectal bleeding and aching muscles due to 
exposure to herbicides.

2.  An unappealed rating decision in January 1990 denied 
service connection for bilateral hearing loss.  

3.  Additional evidence received after the January 1990 
rating decision presents information which was of record in 
January 1990, which bears directly and substantially upon the 
issue of entitlement to service connection for bilateral 
hearing loss, and when viewed by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
that issue.  

4.  An unappealed rating decision in December 1991 denied 
service connection for hypertension.  

5.  Additional evidence received after the December 1991 
rating decision presents information which was of record in 
December 1991, which bears directly and substantially upon 
the issue of entitlement to service connection for 
hypertension, and when viewed by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
that issue.  

6.  No competent medical evidence is of record that would 
establish that the veteran currently has peripheral 
neuropathy or other disability manifested by loss of 
sensation and impairment of touch secondary to exposure to 
herbicides in service.  

7.  No competent medical evidence is of record that would 
establish that the veteran currently has a skin rash, skin 
eruptions and/or tumor secondary to exposure to herbicides in 
service.  

8.  All relevant information necessary for an equitable 
disposition of the appeal of the claim for entitlement to an 
increased evaluation for post-traumatic stress disorder has 
been developed.  

9.  The veteran's post-traumatic stress disorder precludes 
him from obtaining or retaining employment.  


CONCLUSIONS OF LAW

1.  The legal requirements for a withdrawal of a substantive 
appeal by the veteran have been met with regard to the issues 
of entitlement to service connection for refractive error, 
bronchitis, cold intolerance, irritable bowel syndrome, 
rectal bleeding and aching muscles due to exposure to 
herbicides.  38 U.S.C.A. §§ 7104(a), 7105 (West 1991); 38 
C.F.R. §§ 20.202 and 20.204(b), (c) 
(1999).

2.  The evidence received since the January 1990 rating 
decision which denied service connection for bilateral 
hearing loss is not new and material, and the veteran's claim 
for that benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The evidence received since the December 1991 rating 
decision which denied service connection for hypertension is 
not new and material, and the veteran's claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).

4.  The veteran's claim for entitlement to service connection 
for peripheral neuropathy or other disability manifested by 
loss of sensation and impairment of touch secondary to 
exposure to herbicides is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The veteran's claim for entitlement to service connection 
for skin rash, skin eruptions and/or tumor secondary to 
exposure to herbicides is not well grounded.  38 U.S.C.A. 
§ 5107(a).

6.  The criteria for an evaluation of 100 percent for post-
traumatic stress disorder are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn by an appellant at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202 and 20.204(b).  
Withdrawal may be made by the appellant or by his authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).

According to the transcript of the October 1999 Board 
hearing, the veteran, the appellant in this case, indicated 
that he wished to withdraw his appeal of the issues of 
entitlement to service connection for refractive error, 
bronchitis, cold intolerance, irritable bowel syndrome, 
rectal bleeding and aching muscles due to exposure to 
herbicides.  Therefore, there remain no allegations of errors 
of fact or law for appellate consideration with regard to 
those issues.  Accordingly, the Board does not have 
jurisdiction to review the appeal of such issues.  Therefore, 
the appeal of the issues of entitlement to service connection 
for refractive error, bronchitis, cold intolerance, irritable 
bowel syndrome, rectal bleeding and aching muscles due to 
exposure to herbicides is dismissed without prejudice.


II.  Service Connection

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The Board also notes that the veteran was awarded a Combat 
Infantryman Badge.  Therefore, he is considered a combat 
veteran for VA compensation purposes.  In the case of any 
veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service-connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b) (West 1991).  

Even though the veteran is a combat veteran and he is 
entitled to consideration of the provisions of 38 U.S.C.A. 
§ 1154(b), he must submit evidence that his claims for 
entitlement to service connection benefits are well-grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is one which is 
plausible; that is meritorious on its own and capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Unlike civil actions, the Department of Veterans 
Affairs (VA) benefit system requires more than just an 
allegation.  The veteran must submit supporting evidence that 
is sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tripak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994).  

The three elements of a well grounded claim for service 
connection benefits are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  This means 
that there must be evidence of disease or injury during 
service, a current disability, and a link between the two.  
Further, the evidence must be competent.  That is, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause during service, a competent opinion of a 
medical professional is required.  See Caluza at 504.

Additionally, a disease associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309 (1996), as 
amended by 61 Fed. Reg., No. 217, 57586-57589 (November 7, 
1996), will be considered to have been incurred in service 
under the circumstances outlined in this section even though 
there is no evidence of such disease during the period of 
service.  No condition other than one listed in 38 C.F.R. 
§ 3.309(a) (1996), as amended by 61 Fed. Reg., No. 217, 57586-
57589 (November 7, 1996), will be considered chronic.  
38 U.S.C.A. § 1101 (West 1991); 38 U.S.C.A. §§ 1112, 1113, 
1116 (West 1991 & Supp. 1996); 38 C.F.R. § 3.307(a) (1996), as 
amended by 61 Fed. Reg., No. 217, 57586-57589 (November 7, 
1996).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) (1996), as amended by 61 
Fed. Reg., No. 217, 57586-57589 (November 7, 1996), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (1996), as amended by 61 Fed. 
Reg., No. 217, 57586-57589 (November 7, 1996).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) (1996), as amended by 61 Fed. Reg., No. 
217, 57586-57589 (November 7, 1996), are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) (1996), as amended by 61 Fed. Reg., No. 
217, 57586-57589 (November 7, 1996), are also satisfied: 
chloracne or other acneform disease consistent with chloracne, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and resolves 
within two years of the date of onset, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1996), as amended by 61 
Fed. Reg., No. 217, 57586-57589 (November 7, 1996).

The diseases listed at 38 C.F.R. § 3.309(e) (1996), as amended 
by 61 Fed. Reg., No. 217, 57586-57589 (November 7, 1996), 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1996), as amended by 61 Fed. Reg., No. 217, 
57586-57589 (November 7, 1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit recently determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the Court has held that where the 
issue involves medical causation, competent medical evidence 
which indicates that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

At the Board hearing held in October 1999, the veteran 
testified that he had sores during service that did not heal 
right.  He also testified that he had had cysts removed from 
his nose and back.  Additionally, the veteran testified that 
one doctor had diagnosed nerves in relation to his skin 
condition.  

The report of a VA general medical examination performed in 
June 1998 includes diagnoses of loss of sensation by history, 
rule out peripheral neuropathy, and impairment of touch 
secondary to his depressive state, ethanol dependence, 
cardiac condition and somewhat to his chronic bronchitis.  

Additionally, service personnel records show that the veteran 
served in Vietnam.  However, there is no competent evidence 
tending to show that chloracne or other acneform disease 
consistent with chloracne became manifested to a degree of 10 
percent or more within one year of the veteran's service in 
Vietnam.  Additionally, the veteran has not submitted any 
competent evidence that acute or subacute peripheral 
neuropathy became manifested to the same degree within that 
time period.  

Moreover, the veteran has presented no competent evidence 
that he currently has any skin disorder, manifested by rashes 
or eruptions, or skin cancer that is etiologically related to 
exposure to herbicides in Vietnam.  Therefore, the Board 
finds that the claims for entitlement to service connection 
for peripheral neuropathy or other disability manifested by 
loss of sensation and impairment of touch secondary to 
exposure to herbicides and skin rash, skin eruptions and/or 
tumor secondary to exposure to herbicides are not well-
grounded.  

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, the VA has no duty to assist him 
in developing facts pertinent to such claim.  38 U.S.C.A. § 
5107.  Further, if the veteran does not submit a well-
grounded claim, the appeal of the claim must fail.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  

The governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which -- as well grounded -- require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 

avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Additionally, the Board notes that the veteran has not 
reported that any competent evidence exists that if obtained 
would establish well-grounded claims for the disabilities at 
issue.  Under the circumstances, the VA has no further duty 
to assist the veteran in developing well-grounded claims for 
entitlement to service connection for peripheral neuropathy 
or other disability manifested by loss of sensation and 
impairment of touch secondary to exposure to herbicides and 
skin rash, skin eruptions and/or tumor secondary to exposure 
to herbicides.  Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Finally, the Board notes that the RO's failure to find the 
claims for entitlement to service connection for peripheral 
neuropathy or other disability manifested by loss of 
sensation and impairment of touch secondary to exposure to 
herbicides and skin rash, skin eruptions and/or tumor 
secondary to exposure to herbicides not well-grounded 
constitutes harmless error.  Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  


III.  New and Material Evidence

As discussed above, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for ninety (90) days or more during a 
period of war or during peacetime service after December 31, 
1946, and hypertension or sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Also, as noted previously, 
service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In a rating decision dated in January 1990, the RO 
essentially denied service connection for bilateral hearing 
loss.  The RO sent a letter notifying the veteran of that 
decision and of his right to appeal said decision in February 
1990.  A notice of disagreement with that decision was not 
received within one year of said decision.  Therefore, the 
January 1990 rating decision is final.  38 U.S.C.A. § 7105.  
The Board also notes that, while a letter, dated in March 
1992, notifying the veteran of a December 1991 rating 
decision, shows that the evidence did not warrant a change in 
a previous determination concerning bilateral hearing loss, 
the December 1991 rating decision did not address a claim 
regarding that disorder.  Therefore, the Board finds that the 
last final decision to address the issue of entitlement to 
service connection for bilateral hearing loss was the January 
1990 rating decision.  

The RO did deny service connection for hypertension in the 
December 1991 rating decision.  Additionally, notice of that 
decision and of the right to appeal said decision was sent to 
the veteran in March 1992.  The veteran filed a notice of 
disagreement in June 1992 with the RO's other determinations 
at that time regarding post-traumatic stress disorder and 
pension benefits.  In December 1992, the RO issued a 
statement of the case, which addressed the issues of 
entitlement to an increased evaluation for post-traumatic 
stress disorder, a permanent and total disability rating for 
pension purposes and service connection for heart disease, 
hypertension, tinnitus and shell fragment wound of the left 
knee.  Without determining whether a timely notice of 
disagreement was received with regard to the December 1991 
rating decision denying service connection for hypertension, 
review of the claims file discloses that a timely substantive 
appeal was not received with regard to those issues.  
Therefore, the Board finds that the December 1991 rating 
decision is final unless the veteran submits new and material 
evidence to reopen his claim.  38 U.S.C.A. § 7105.

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim regardless of whether that last 
final disallowance was based on the merits of the claim for 
service connection or based on a determination that no new 
and material evidence had been received to reopen the claim 
since an even earlier final disallowance of the claim.  Evans 
v. Brown, 9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

In determining whether to reopen previously and finally 
denied claims, a three-step analysis is warranted.  
Elkins v. West, No. 97-1534  (U.S. Vet. App. Feb. 17, 1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, No. 97-2180 (U.S. Vet. App. 
Feb. 17, 1999).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  Also, 
additional evidence is presumed credible for the purposes of 
evaluating whether such evidence is new and material.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  

The January 1990 rating decision indicates that service 
connection was denied for hearing loss because there was no 
evidence of such disorder in service or within the one year 
presumptive period after service.  According to that rating 
decision, the RO determined that there were no further ear 
infections after the serum otitis in January 1969.  
Additionally, it appears that the RO denied service 
connection for hypertension in December 1991 because no new 
and material had been submitted to reopen that claim.  
Another final rating decision dated in January 1990 denied 
service connection for hypertension because there was no 
evidence of hypertension in service or during the year 
following the veteran's separation from service.  

The evidence of record at the time of the December 1991 
rating decision included the service medical records.  Those 
records show that the veteran was treated for bilateral serum 
otitis in January 1969.  Additionally, the report of the 
veteran's separation medical examination performed in April 
1969 shows that clinical evaluation of the ears was normal 
and hearing was all 10 or less, bilaterally.  Additionally, 
his service personnel records show that he was in Vietnam 
from October 1967 to October 1968.  

In a VA Form 21-4138 (Statement in Support of Claim) received 
in September 1991, the veteran related that he was exposed to 
a rocket explosion while in Vietnam.  He also reported that 
he believed that his blood pressure was high at the Vet 
Center in 1974 or 1975.  The evidence dated after service 
includes VA medical records dated in the 1980's and 1990's.  
Specifically, a VA outpatient treatment record dated in 
August 1989 includes an assessment of perceptive deafness, 
and a VA outpatient treatment record dated in February 1990 
shows that the veteran had hypertension.  Thus, at the time 
of the December 1991 rating decision, there was competent 
medical evidence that the veteran had hypertension and 
hearing loss.  

The Board will summarize the pertinent evidence received 
since the December 1991 rating decision.  The veteran 
testified at the Board hearing in October 1999 that he was 
told he needed hearing aids prior to his separation from 
service and that he had experienced tinnitus since service.  
Additionally, the veteran testified that he noticed bleeding 
in one ear while in Vietnam and ringing in at least the left 
ear.  He also testified that he was first diagnosed with 
hypertension about two to three years after he returned from 
Vietnam.  Thus, the first diagnosis of hypertension would 
have been made over a year after the veteran's separation 
from service.  

The report of a VA general medical examination performed in 
June 1998 includes a diagnosis of hypertension by history.  
It was noted that the veteran was normotensive at that time.  
However, the veteran also underwent a VA heart examination in 
July 1998; and the diagnoses at that time included 
hypertension, well controlled.  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of 
frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The veteran underwent a VA audiological examination in June 
1998.  According to the examination report, the veteran 
attributed the onset of his tinnitus to an episode of noise 
trauma in Vietnam when a rocket-propelled grenade exploded 
very close to him, causing his ears to bleed.  He also 
related that his ears were washed out at the base camp and he 
was placed back in the field.  He added that he noticed a 
buzzing in his ear shortly after that episode and stated that 
the buzzing had been constant since that time.  The veteran 
also denied any source of noise exposure in his civilian 
occupations or hobbies following his discharge from service.  

According to the VA examination report, the veteran's service 
records contained numerous pure-tone tests dated up to his 
discharge and that hearing sensitivity appeared normal on all 
the tests reviewed.  The auditory thresholds in the 
frequencies of 3,000 and 4,000 Hertz were greater than 40 
decibels in the right ear and the auditory thresholds in the 
frequencies of 2,000, 3,000 and 4,000 Hertz were greater than 
40 decibels in the left ear.  Thus, the criteria for finding 
that the veteran has a bilateral hearing loss disability for 
VA purposes are met.  38 C.F.R. § 3.385.

However, according to the June 1998 VA examiner, "[a]lthough 
the results are consistent with the veteran's reported 
history of noise trauma, a review of his service records 
revealed normal hearing on pure-tone tests even at the time 
of his military discharge...[and]...[i]t appears that the hearing 
loss occurred after he served in the military."  

Thus, the evidence received since the prior final rating 
decisions denying service connection for hypertension and 
bilateral hearing loss continues to show that the veteran has 
those disorders, information which is cumulative of 
information of record at the time of the prior final rating 
decisions.  Additionally, the veteran had reported that he 
was exposed to a rocket explosion when service connection for 
hearing loss was previously denied.  There was also evidence 
of record at the time of the January 1990 rating decision 
that the veteran was treated for ear complaints in service.  
Moreover, the additional evidence received since those 
decisions does not provide information which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, such as competent medical 
evidence showing that hypertension or bilateral hearing loss 
had its onset during service, becomes manifested to a 
compensable degree within one year after service or is 
otherwise etiologically linked to service or events in 
service, such as noise exposure.  In fact, the only medical 
opinion addressing a possible relationship between bilateral 
hearing loss and service or noise exposure in service is 
against finding that such a relationship exists.  Under the 
circumstances, the Board finds that the veteran has not 
presented sufficient evidence with which to reopen claims for 
entitlement to service connection for hypertension and 
bilateral hearing loss.  


IV.  Increased Rating

The Board finds that the claim for entitlement to an 
evaluation in excess of 30 percent for post-traumatic stress 
disorder is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107, that is, the claim is plausible, meritorious on its 
own or capable of substantiation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The Board further finds that the VA 
has met its duty to assist in developing the facts pertinent 
to the veteran's claim.  38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the  context of the whole 
recorded history.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In a rating decision dated in January 1990, the RO granted 
service connection for post-traumatic stress disorder and 
assigned a 30 percent evaluation for that disability under 
the provisions of Diagnostic Code 9411 of the VA Schedule of 
Rating Disabilities, effective in July 1989.  38 C.F.R. Part 
4.

The Board notes that VA's Schedule for Rating Disabilities 
relating to mental disorders was amended on November 7, 1996, 
after the veteran filed the claim for entitlement to an 
increased evaluation for post-traumatic stress disorder which 
is currently on appeal.  61 Fed. Reg. 52695 (1996).  The 
Board notes that, where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Therefore, 
the Board will consider both the new and old regulations in 
evaluating the veteran's post-traumatic stress disorder.  
Additionally, in Rhodan v. West, 12 Vet. App. 55, (1998), the 
Court held that the Board could not apply the revised rating 
schedule to a claim prior to the effective date of the 
liberalizing legislation.  

Under the previous provisions of Diagnostic Code 9411, a 10 
percent evaluation is warranted where there is emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent disability 
rating is warranted where there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  In Hood v. Brown, 4 Vet. App. 301 
(1993), the Court stated that the term "definite" in 38 
C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  In a precedent opinion dated 
November 9, 1993, the General Counsel of the VA concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VA O.G.C. Prec. 9-93 
(November 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).

A 50 percent disability rating is warranted where the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired, and where, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  Where the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment, a 70 percent 
evaluation is warranted.  A 100 percent evaluation is 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; where there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran is demonstrably unable to obtain or retain 
employment.  Johnson v. Brown, 7 Vet. App. 95 (1994); 38 
C.F.R. Part 4, Diagnostic Code 9411 (1996).

Under the current provisions of Diagnostic Code 9411, when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication, a 
noncompensable evaluation is warranted; occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication warrants a 10 evaluation; 
the criteria for a 30 percent evaluation are occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrant a 50 percent rating.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name warrant a 100 rating.  38 C.F.R. Part 4 (1999).  

A December 1996 VA outpatient treatment record shows that the 
veteran was sad and gloomy with slow speech and a blunted 
affect.  Additional VA outpatient treatment records dated in 
the 1990's show continued treatment for post-traumatic stress 
disorder.  In June 1998, the veteran underwent a VA 
psychiatric examination.  On examination, the veteran did not 
exhibit any looseness of associations.  His mood was 
considered to be sarcastic, angry and probably depressed.  He 
was not considered to be psychotic or suicidal.  His memory 
was within normal limits.  The examiner reported that further 
examination was not possible because of the veteran's 
reluctance to talk.  

The June 1998 VA examiner also assigned a GAF of 50 and 
related that the veteran exhibited significant occupational 
and social impairment as a result of post-traumatic stress 
disorder and alcohol dependence.  The Board notes that GAF is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders, 32 (4th ed. 1994).  Significantly, a GAF 
of 50 is defined as "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  

Also of probative value are VA Forms 21-4138 (Statements in 
Support of Claim) dated in October 1998 from neighbors of the 
veteran, who reported that he had a very violent temper and 
broke things and shot guns as if he were still in Vietnam.  
Additionally, at the October 1999 Board hearing, the veteran 
testified that he had not worked since 1993.  He also 
testified that he lived alone in a trailer on some land owned 
by a buddy of his from his service in Vietnam.  Additionally, 
he testified that he had suicidal thoughts every day and that 
his post-traumatic stress disorder symptoms had become worse 
since the June 1998 VA psychiatric examination.  

In light of the evidence discussed above, the Board finds 
that the pertinent evidence currently of record is in 
equipoise as to whether there is a reasonable basis for 
concluding that the veteran's post-traumatic stress disorder 
prevents him from working.  Additionally, it is felt that to 
further delay reaching a final decision on the appeal of the 
claim in question by remanding in order to try to obtain 
additional evidence, such as an additional VA examination, 
would not be in the best interests of the veteran.  
Therefore, resolving doubt in the veteran's favor, the Board 
finds that the criteria for a 100 percent evaluation for 
post-traumatic stress disorder are met.  38 U.S.C.A. 
§ 5107(b).  


















	(CONTINUED ON NEXT PAGE)


ORDER

The appeal of the claims for entitlement to service 
connection for refractive error, bronchitis, cold 
intolerance, irritable bowel syndrome, rectal bleeding and 
aching muscles due to exposure to herbicides is dismissed.  

The appeal of the claim for entitlement to service connection 
for peripheral neuropathy or other disability manifested by 
loss of sensation and impairment of touch secondary to 
exposure to herbicides is denied.  

The appeal of the claim for entitlement to service connection 
for skin rash, skin eruptions and/or tumor secondary to 
exposure to herbicides is denied.  

New and material evidence not having been received to reopen 
the claim for entitlement to service connection for bilateral 
hearing loss, the petition to reopen that claim is denied.  

New and material evidence not having been received to reopen 
the claim for entitlement to service connection for 
hypertension, the petition to reopen that claim is denied.  

A 100 percent evaluation for post-traumatic stress disorder 
is granted, subject to the provisions governing the award of 
monetary benefits.  




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

